OFFICE    OF THE ATTORNEY   GENERAL    OF l~x~g

Q-CMAlW4
ArmwlrvM-       i’




       County Af;t;crney
       Pltts@urg,   Texas

       Dar.   91r t




       of recent ilatevhora                          e city of Plttabwg
       ha8 heretofor cant                            uctlon of oertaln
       street 5qxxivt3mentq                          ch wx?@ to ha%3 bsen’~
       paid for LIIcalI
      ctract. YabuI
      .cient oa& on



                                            G thou %o*uryears etico
                                             been ooaplotod and
                                        tc were lamed, and slnoe
                                        tultsarc more tti foul?
                                         approaiate yaw op%nicas

                               ty now pays Lo ,JiXienand Austin
                               onoy it ovos on thoeo strast Im-
                               oh 1s more thtixfour years past
              duo, vould’the mnbers of tha Cfig Counoll and.
              the CLty ,Trcnouycr become pQ3.?8OlUkls.ly'~lEb~e to
              the city for suoh paymnts?”
                                    Movised Civil Statutes, 1925, gro-
                      Article 5(9x-1,
       Qldea that --
~onornble s. A.   &l&Et,   paga   a




          “The lag of:ZI.~?~tcttS.ona
                                  Bhnll not be wmil-
     sblc in any suit unions lt bo speoif'lcallyset         '~
     forth by the gmty who in his ruamer 5nvokes it
     a8 a defense.
          !l!hpho
              rule that &zitatlon as a defense may be ~nlve&
ia %wsely ntrrtedIn the CISU of Duokuorth v. DzllaG Co,wty
mme   tiprovezent l&strict, 11 6, 'i{.(26) 263, whom 3.tis
cnld1
          "A plea Of limltctlon is 2 rpecir3.&fens0
     vhloh must bo plonircd. ft cnn be r2iaod. only IQ-
     epoci21 exccptnon or plea, U.Xl.t2tiOnis R de-
     Sense that nay b3 vaived. Lt,~cnnnowr be reis~d
     by ,pneraY.dmxwror . Ancl,xlthou#I 1imitction
     ls nado a v~lie clefcxos by utatutcr,~thepoulrts
     have never bono out of their way to find some
     vay tp suatn3.nsuch n defense-,but lasvo.al~r~ys
     reguirod that it be pPOpePly    presented byspe-.
     clnl ex5optIon or plea, onclon appeal under a
     proper aoafgnmczitob:erP0r.Y
                     :                    s       .~.
          Tt isoo?,2 establfshed th2t otntutes of U.mftatlon
aura remediaLI,End 3.uno mar&w do they affect the subst111-
tive l3glltS0P Iitl~2JiUihu8,”28 TC?i,SUP. 78; PoyIm V.:~Csl&-sCll,
267 3. ?..~280;Chapman V, Hoo~ey’; 257 3. Il. $106.   The correct
prkwiple is ect %orth 3.11'28   Tex. Jur. 281, asifallo-acr       ;
          ,% lfi.2 general rule; firmly sott&xI, that
     the statute of llnitatione Effects the remedy
     only, but hoes not destroy tho debt. There re-
     mains a noral oblQ2t;ion to pay; vhich consti-
     tutes good oonsidoration for c new grotise. . . ,’

            The governing bo6y oE a mux!xipal corporation may waive
the defense of ltiitation. If such a pies my be \r2ived,it
 logicnllg follovs that there is no absolute 6uty tiposod by Ian\*
 upon the governing bo2y to present the ciefcnseof 23xiitntion,
 ia a cult which my be filed a@:OLnstthe crity, It therefore
'Sollovs that the govornlng body of 2 citynay procwd to pzy
 a clnin which is juot and upon ~hlch there is a moral obliga-
 tion ~to pay, ,although the dcfenae of,limitation might be lntor-
 posed Sn a ault brought to collect the claim, Tf; aa stated in
                                    .




yew  letter, tlieC%ty of Pittnburg was finanadally mbarrasaed
at,tho time this oblli-$tlonwas ~ucwraQ and hse been unable to
pay the mouat, ve 03a a6 no reason vhy the oufferage of its
orei.tora         3hould    laskitre It    lqJ?on3iblc      fm    the      city    vollu3tarllg
to    yRy     Cd3 honcet-   Gobt Wh~?nit bc:ocim?rr
                                              do 30, GV#n thou&,
                                                able                     to
the p6i*iodof limltat;ionuUdQr the statutes nay have iwsx.
                                                                                                              i
          A e%tiler quaation prose in t!m c(?seof?State P.
EllTott, 212 3, U. 69.5. In this C’lS6Elliott, the plnl.ntiff,
aeoured le~islntive pernioefon to sue the State fol*damages
PCEkii.tbl~       ik-‘O~~ ~CX=3CllC~      illjUl+X!      WCCiV&         VilC      VOXkb~          f-OX’
the i%ato raib3xia. llore thaa two ycara had olapeed betrreen
tho tfne oi’the fnfury end i2iati.m 02 tilfng a~&l, but tha act
granting,pemxLsoloa to eue pzovidcd thai:linl.tst;bon    nhould not
rvn w&i1 tco gonrn after the date the act beome offactive.
!i!he
    Stcte attaakod tho statute on the @*ounds that at the tirno
the  iitili Vns file@,   the cause of action ‘??a~
                                                 bowed by ltilta-                                                 k;
tions. Nu.marousoonatitutioml objeotims vero made to the                                                          ::
I,eg.islaturo~s    effo’rtto,revive the cmxte of rtot%o~.
                                                        a$tferit                                                   ‘:
                                                                                                                     4
had becoae ,subjeatto a daferxzeof 15.mitntiog. The court ex.- :~                                                   .:
                                                                                                                    i?
procoed ‘$0180  doubt ae to the zwnrgingof the ,atatutee of limit&-
ticm, but hold that even iP the cla%?~Were bmred,~ there m-8
no objoctioa to the LegkLatwe        valving it. TUG Court se.?mdl
             ‘1.5oreover,
                        no constitutional provIsIon reqtircd
        the State to plerd .liaftationas a Qcfense; hence                                                 .
        its Ic@nlature vae nbt vIthout the paver, throu@
        a meamtw of the chamcrter here involved, to waive
        it, such an act being 8,fomsrd look-     one, and
        not therefore undewithe ban titerdictfng ex post
        faoto and retroactive statutes, O’Ikm4 v, State,
        ll.2R, P. 146, 19 ft.E. 659, 2 L. R. A. 603, 8 Am.
        State Reports 7263 Dsvia v. Da>~es, tiIMAx & Ed.~
        (Pa.) SO; Lade  v. Turnor, Ii0Ga. 416.”
          Applying ,thd #mm prf.naiploo,the Texas courts have
held .thatneither a pounty nor a city can cmplaLn of hn act
Of the LogieLatwe requiring it to pay a ‘debtwhich has ,boBn
-beFredby limitation. LIneatone County v. ~Robbins, 38 S. tt.
 28) 580~(Coma, dpp. )J Count.,y
                               of Caldwell’v. Qockatt, 4 S.Z.
 07 (3up. Ct.); I.iellingerV, City of IIouaton,3 S. I?. 249 (Sup.
Ct.).       ’
                                                ., .
                                 <
                            ,’


 ‘i                       haa ronaljledsilent on the
.1

  .

 ,,




          -.
I’. .
      .




                                          Aasiatant    .
               . COBrdb
               .